Citation Nr: 1423993	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-04 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and L. L. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from January 1966 to November 1967.

This appeal arises to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, that in pertinent part denied service connection for tinnitus.

The record before the Board consists of paper claims files and electronic files. 


FINDINGS OF FACT

1.  The Veteran is a combat veteran who has asserted that tinnitus is related to loud noise exposure during combat in Vietnam. 

2.  A diagnosis of tinnitus has been offered. 

3.  Clear and convincing evidence that tinnitus is unrelated to noise exposure during combat has not been submitted. 


CONCLUSION OF LAW

Tinnitus is presumed to have been caused by active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5103A (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a) and 3.159 (2013), VA must notify claimants of certain procedural aspects of their claims and must assist in obtaining evidence that might substantiate their claims.  The appealed rating decision and statement of the case both mention that a certain VA out-patient treatment report dated in 2001 discusses the absence of tinnitus.  Neither the claims file nor the electronic record contains this VA clinical report.  While a remand could be ordered by the Board to search for this medical record, because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed further.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2012).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  The Veteran has earned the Combat Infantryman Badge for combat action in Vietnam.  Because the Veteran was in combat, he will be afforded every benefit of 38 U.S.C.A. § 1154(b).  

As mentioned above, more favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  That statute sets forth a three-step analysis.  First, it must be determined whether there is satisfactory, lay or other evidence of service incurrence or aggravation of such injury or disease.  Second, it must be determined whether the evidence is consistent with the circumstances, conditions, or hardships of such service.  If these two inquiries are met, the Secretary shall accept the Veteran's evidence as sufficient proof of service connection, even if no official record of such incurrence exists.  If both of these inquiries are satisfied, a factual presumption arises that the alleged injury or disease is service connected.  In the third and final step of the analysis, the Board must determine whether the Government has met its burden of rebutting the presumption of service connection by "clear and convincing evidence to the contrary."  Collette v. Brown, 82 F.3d 389, 393 (1996).  

Concerning the first two steps, because the Veteran is a combat veteran, his assertions are sufficient to establish that he was exposed to loud noise from exploding bombs, grenades, and artillery projectiles.  38 U.S.C.A. § 1154(b); Collette, 82 F.3d at 393.  Moreover, the RO has granted service connection for a bilateral hearing loss disability based on this noise exposure.  Therefore, the evidence of an event during service that could cause tinnitus is consistent with the circumstances, conditions, or hardships of such service.  Thus, the second inquiry is answered.  What remains to be determined is whether the Government has met its burden of rebutting the presumption of service connection by "clear and convincing evidence to the contrary."  Therefore, the issue has become whether there is clear and convincing evidence that the claimed disorder, tinnitus, is not related to loud noise during combat.  Also see Dambach v. Gober, 223 F.3d 1376, 1381 (Fed. Cir. 2000) (where a veteran produces evidence of symptomatic manifestations during or proximate to combat, aggravation or incurrence will be established, citing Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994)). 

In this case, a March 2011 VA audiometry opinion and a March 2012 addendum report tend to dissociate tinnitus from active service.  However, these VA medical opinions are not clear and convincing.  In March 2011, the audiologist found it unlikely that tinnitus was caused by noise exposure during active service, even after conceding a "high probability" of noise exposure during active service.  The audiologist offered no cogent rationale for the conclusion.  Rather, the audiologist simply reiterated the facts of the case (high probability of noise exposure, no exit exam, and no post-service noise exposure).  Thus, the conclusion reached is questionable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

In March 2012, the VA audiologist reviewed the Veteran's revised history of tinnitus and then again concluded that it is unlikely that tinnitus is related to active service.  As rationale, the audiologist stated, "[The Veteran] has numerous health factors that can contribute to his tinnitus, such as RA."  Because this opinion merely supplies possible non-service-related contributory sources of tinnitus, it does not rule-out in-service noise exposure as either the chief culprit, or as a contributing cause, of tinnitus.  The March 2012 opinion therefore does not rise to the level of clear and convincing medical evidence that tinnitus is not related to active service.  

In July 2012, the Veteran testified at a videoconference before the undersigned that he was exposed to the loud noise of weapons firing in Vietnam.  He testified that he could not recall when tinnitus first began, but he did recall that when asked by VA in 2002, he denied tinnitus because he didn't even know what tinnitus was.  He testified that with respect to rheumatoid arthritis, he has had tinnitus longer than he has had rheumatoid arthritis.  At the hearing, L. L. testified to the effect that the Veteran has complained of tinnitus for a great number of years. 

The lay evidence and testimony is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Because the Veteran has produced competent, credible evidence that tinnitus arose sometime after exposure to loud noise in combat, and because the Government has not rebutted the presumption of service connection with clear and convincing evidence, after considering all the evidence of record, including the testimony,  the Board finds that the evidence favors the claim.  Service connection for tinnitus must therefore be granted.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


